DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-9, specification, drawings and the claims as originally filed fail to disclosed the limitation:
 a first interconnector electrically connected to the semiconductor die, wherein the first interconnector has a curved side wall
Please note that the term “interconnector” does not appear in any of the specification, drawings and claims as originally filed. Furthermore, since the drawings are not drawn to scale, one cannot conclude where the “curved side wall” is. 
	For the purpose of examination, “interconnector” is treated as “pillar”.

Regarding Claims 15-20, specification, drawings and the claims as originally filed fail to disclosed the limitation:
“an interconnector on a backside surface opposite to the active surface of the semiconductor die, wherein the interconnector has a width increasing toward the backside surface of the semiconductor die”
Please note that the term “interconnector” does not appear in any of the specification, drawings and claims as originally filed. Furthermore, since the drawings are not drawn to scale, one cannot conclude where “the interconnector has a width increasing toward the backside surface of the semiconductor die” is. 
For the purpose of examination, “interconnector” is treated as “pillar”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (20160276248).
Regarding Claim 1, in Fig. 17, Huang et al. discloses a semiconductor device package, comprising: a semiconductor die 36; a first interconnector 38/50 electrically connected to the semiconductor die, wherein the first interconnector has a curved side wall (see element 38); and an encapsulant 44 encapsulating the semiconductor die 36 and contacting the first interconnector 38/50.  
Regarding Claim 2, in Fig. 17, the curved side wall of element 38 is concave toward an inside of the first interconnector.  
Regarding Claim 3, the first interconnector 38/50 comprises a first portion having a width increasing toward the semiconductor die 36.  
Regarding Claim 4, the first interconnector 38/50 further comprises a second portion on the first portion, and the second portion has a width increasing away from the semiconductor die 36.  
Regarding Claim 5, it is disclosed a redistribution layer (RDL) 26 on the encapsulant, wherein the first interconnector 38/50 comprises a first portion having a width increasing toward the RDL.  
Regarding Claim 6, the first interconnector 38/50 further comprises a second portion on the first portion, and the second portion has a width increasing away from the RDL 26.  
Regarding Claim 7, a dielectric layer 52 over the first interconnector, the dielectric layer having an opening exposing a portion of an upper surface of the first interconnector 38/50.  
Regarding Claim 8, a first distance between the portion of the upper surface of the first interconnector 38/50 exposed by the opening and a first edge of the first interconnector is different from a second distance between the portion of the upper surface of the first interconnector 38/50 exposed by the opening and a second edge of the first interconnector 38/50.  
Regarding Claim 9, it is disclosed a second interconnector 38/50 disposed at a lateral side of the semiconductor die, the first interconnector contacts an upper surface of the second interconnector, and a central line of the first interconnector is free from overlapping a central line of the second interconnector along a direction perpendicular to an active surface of the semiconductor die.  
Regarding Claim 10, in Fig. 17, Huang et al. discloses a semiconductor device package, comprising: a redistribution layer (RDL) 26; a semiconductor die 36 disposed over the RDL and having an active surface facing the RDL; a first conductive element electrically 38/50 connecting the active surface of the semiconductor die 36 to the RDL; an encapsulant 44 encapsulating the semiconductor die and the first conductive element 38/50, wherein a bottom surface of the encapsulant 44 is substantially coplanar with a bottom surface of the first conductive element 38/50; and a circuit layer (top portion of die 36) on a backside surface opposite to the active surface of the semiconductor die, wherein a thickness of the circuit layer (top portion of die 36) is greater than a thickness of the RDL 26.  
Regarding Claim 11, a dielectric layer 52 on the circuit layer (top portion of die 36), wherein the dielectric layer 44 has an opening exposing a portion of the circuit layer.  
Regarding Claim 12, a second conductive element 38/50 disposed at a side of the semiconductor die 36 and electrically connected to the circuit layer.  
Regarding Claim 13, a bottom surface of the second conductive element 38/50 is substantially coplanar with the bottom surface the encapsulant 44.  
Regarding Claim 14, the encapsulant 44 contacts a lateral surface of the first conductive element 38/50 and a lateral surface of the second conductive element 38/50.
Regarding Claim 15, in Fig. 17, Huang et al. discloses a device package, comprising: a redistribution layer (RDL) 26; a semiconductor die 36 disposed over the RDL and having an active surface facing the RDL; a first conductive element 38/50 electrically connecting the active surface of the semiconductor die to the RDL; an encapsulant 44 encapsulating the semiconductor die and the first conductive element, wherein a bottom surface of the encapsulant is substantially coplanar with a bottom surface of the first conductive element 38/50; and an interconnector 38/50 on a backside surface opposite to the active surface of the semiconductor die, wherein the interconnector has a width increasing toward the backside surface of the semiconductor die (especially see element 38).  
Regarding Claim 16, a dielectric layer 52 on the interconnector, wherein an upper surface of the interconnector 38/50 is below an upper surface of the dielectric layer 52.  
Regarding Claim 17, a connection element 54 on the interconnector, wherein the dielectric layer is between the connection element 54 and the encapsulant 44.  
Regarding Claim 18, the encapsulant 44 covers the active surface and a lateral surface of the semiconductor die.  
Regarding Claim 19, the encapsulant 44 covers a lateral surface of the first conductive element.  
Regarding Claim 20, a second conductive element 38/50, wherein the bottom surface of the first conductive element 38/50 is substantially coplanar with a bottom surface of the second conductive element 38/50.

Examiner is including additional pertinent prior art references that are not relied upon but that do teach interconnector (pillar) structures with respect to the semiconductor die

Yu et al. (2017/0365581) (Fig. 3)
Wu et al. (20190333811) (Fig. 9)
Appelt (20190006308) (Fig. 1)
Yu et al. (20180374824) (Fig. 1B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/16/2022